               Case 20-12841-MFW           Doc 524     Filed 12/17/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 YOUFIT HEALTH CLUBS, LLC, et al.,                   Case No. 20-12841 (MFW)

                                Debtors.             (Jointly Administered)



          PLEASE TAKE NOTICE that Steven J. Solomon and GrayRobinson, P.A. enter their

appearance as counsel for Arena Shoppes, LLLP (the “Landlord”) in the above-captioned case,

pursuant to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”); and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); such

counsel hereby requests, pursuant to Bankruptcy Rules 2002 and 9007 and sections 342 and

1109(b) of the bankruptcy Code, that all notices and pleadings given or filed in the above-captioned

case be given and served upon the following:


                               Steven J. Solomon, Esq.
                               GrayRobinson, P.A.
                               333 S. E. 2nd Avenue, Suite 3200
                               Miami, FL 33131
                               Tel: (305) 416-6880
                               Fax: (305) 416-6887
                               E-mail: steven.solomon@gray-robinson.com


          PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Code and the Federal Rules of Bankruptcy

Procedure specified above, but also includes, without limitation, the schedules, statement of financial

affairs, operating reports, plans of reorganization and disclosure statement, and any notice,

application, complaint, demand, motion, petition, pleading, or request, whether formal or informal,
              Case 20-12841-MFW            Doc 524     Filed 12/17/20      Page 2 of 2




written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex

or otherwise that is filed with regard to the referenced cases and the proceedings therein.

       PLEASE TAKE FURTHER NOTICE that this entry of appearance is not intended as, nor

is it a consent to, jurisdiction of the Bankruptcy Court, and the Landlord does not hereby waive any

rights, including but not limited to (i) the right to have final orders in non-core matters entered only

after de novo review by a district judge; (ii) the right to a trial by jury in any proceeding so triable

herein, or in any case, controversy, or proceeding related hereto; (iii) the right to have the reference

withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlord is or

may be entitled under agreement, in law or equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments the Landlord expressly reserves.

Dated: December 17, 2020                       Respectfully submitted,

                                               GRAY │ ROBINSON
                                               333 S.E. 2nd Avenue, Ste. 3200
                                               Miami, Florida 33131
                                               Telephone: 305-416-6880
                                               Facsimile: 305-416-6887
                                               Email: Steven.Solomon@gray-robinson.com

                                               BY: / s/ Steven J. Solomon
                                                   Steven J. Solomon
                                                   Florida Bar No. 931969
                                                   Attorneys for Arena Shoppes, LLLP
